728 F.2d 411
UNITED STATES of America, Plaintiff-Appellee,v.James J. PAZSINT, Defendant-Appellant.
No. 83-3086.
United States Court of Appeals,Ninth Circuit.
Argued and Submitted March 5, 1984.Decided March 13, 1984.

Mark Rindner, Asst. U.S. Atty., Anchorage, Alaska, for plaintiff-appellee.
Joseph Peter Rocco, Donald W. MacPherson, Phoenix, Ariz., for defendant-appellant.
Appeal from the United States District Court for the District of Alaska.
Before WRIGHT, GOODWIN and NORRIS, Circuit Judges.
PER CURIAM:


1
James Pazsint appeals a conviction in a jury trial of "impeding, intimidating and interfering with a federal officer."    His earlier appeal from a conviction for assault upon an I.R.S. agent was reversed for errors in the indictment.    United States v. Pazsint, 703 F.2d 420 (9th Cir.1983).


2
The facts are related in the earlier opinion.  The assignments of error in this appeal challenge a number of rulings by the trial judge but none reveals a basis for a new trial.


3
The points raised in the brief border upon the frivolous.  The defendant asserted that the evidence was insufficient.  It was overwhelming.  In front of numerous independent witnesses, the defendant forced the I.R.S. agent's car off the road and at pistol point spread-eagled him against his car, announcing that he was making a "citizen's arrest."    Whether or not such an exercise was justified was fully explored in the evidence and submitted to the jury with proper instructions.


4
Other assignments of error are equally unsupported by the record and wanting in foundation in the law.


5
Affirmed.